Exhibit 10.59

 

September 27, 2010

 

John R. Rutherford

5568 Candlewood Lane

Houston, TX 77056

 

Dear John:

 

Pursuant to our discussions, the following shall set forth the employment
agreement (this “Agreement”) between Plains All American GP LLC (the “Company”)
and John R. Rutherford (“Executive”).

 

1.             Title and Position.  Executive’s position will be Executive Vice
President of the Company with primary responsibility for acquisitions and
strategic planning.  Executive will report to the Chairman and Chief Executive
Officer (“CEO”) and/or President and Chief Operating Officer (“COO”) as
appropriate for the circumstances.

 

2.             Compensation.  Executive’s compensation will include:

 

a.                                       Base Salary.  A monthly salary of
$20,833.33, payable semi-monthly in cash for so long as Executive is employed by
the Company.  This amount may be increased by the Company from time to time, but
may not be decreased from this base level, or any future increased level,
without Executive’s express written approval.

 

b.                                      Bonus.  Executive will participate in
the Company’s annual discretionary bonus program.  The amount of bonus
recommended to the Board annually with respect to Executive will be dependent
upon the CEO and COO’s assessments of both Executive’s individual contributions
throughout the year and the overall partnership performance.  Subject to the
continued service requirements described below, for calendar years 2010, 2011
and 2012, Executive’s annual bonuses will not be less than $1 million (the
“Minimum Annual Bonuses”); provided that, for calendar year 2010, Executive’s
Minimum Annual Bonus shall be prorated based on his official start date with the
Company. The Minimum Annual Bonuses shall be paid in cash on the earlier of the
date that the annual bonus payments are made to the other participants in the
annual discretionary bonus program or February 28th of the year following the
applicable calendar year. The Company’s obligation to pay a Minimum Annual Bonus
is contingent upon (i) Executive’s remaining employed by the Company as of the
date on which the applicable Minimum Annual Bonus payment is due (unless
Executive’s failure to remain employed

 

--------------------------------------------------------------------------------


 

results from a “Change in Status,” as defined below) and (ii) continued
compliance with the terms of the Confidentiality Agreement, as defined in
Section 5 below. The phrase “Change in Status” means (A) the termination of
Executive’s employment by the Company other than a Termination for Cause, or
(B) the termination of Executive’s employment by Executive due to the
occurrence, without Executive’s written consent, of (i) any material diminution
in authority, duties or responsibilities, (ii) any material reduction in base
salary or (iii) any other action or inaction that constitutes a material breach
of this agreement by the Company.  A termination by Executive shall not
constitute a Change in Status unless (1) Executive provides written notice to
the Company of the condition in (B)(i),(ii) or (iii) that would constitute a
Change in Status within 90 days of the initial existence of the condition,
(2) the Company fails to remedy the condition within the 30-day period following
such notice and (3) you terminate your employment within 10 days of the end of
the 30-day period. As used herein, a termination of the Employee’s employment
means a “separation from service,” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). “Termination for Cause” shall
have the meaning ascribed in the LTIP Grant letter referenced in sub-paragraph
c. below.

 

c.                                       LTIP Grant.  Executive will receive an
initial grant of 100,000 Phantom Units under the Company’s Long-Term Incentive
Plan (LTIP) that vest upon the achievement of both performance and minimum
service as follows:

 

Vest

 

Performance
Qtrly distribution (Annual Rate)

 

Minimum
Service

25%

 

$0.975/unit ($3.90/unit)

 

2 yr. Anniv. 2012*

25%

 

$0.975/unit ($3.90/unit)

 

May 2013

25%

 

$1.0125/unit ($4.05/unit)

 

May 2014

25%

 

$1.05/unit ($4.20/unit)

 

May 2015

--------------------------------------------------------------------------------

*earliest vesting will occur on the first distribution date following the
anniversary

 

Grants include distribution equivalent rights (DERs) that vest upon achievement
of performance benchmarks.

 

The terms of Executive’s grant of Phantom Units are generally set forth in the
form exemplar LTIP Grant letter that has been provided to Executive
contemporaneously herewith; provided, however, that in the event of a “change of
control” (as defined in the LTIP Grant letter) within the first year of
Executive’s employment, 25% of Executive’s Phantom Units will automatically vest
if a Change of Status occurs within one year of such change of control.

 

d.                                      Class B Units.  Executive will receive
an initial grant of 10,000 Class B units in Plains AAP, L.P. that earn and vest
as follows:

 

2

--------------------------------------------------------------------------------


 

Earn

 

Performance
Qtrly distribution (Annual Rate)

 

Minimum
Vest Service

25%

 

$0.975/unit ($3.90/unit)

 

(1)

25%

 

$1.0125/unit ($4.05/unit)

 

(1)

25%

 

$1.05/unit ($4.20/unit)

 

(1)

25%

 

$1.125/unit ($4.50/unit)

 

(1)

 

--------------------------------------------------------------------------------

(1)    Executive will “earn” each tranche of units as described above 180 days
after achievement of the respective performance benchmarks.  Prior to
January 2017, the Company retains a call right on “earned” units such that, if
Executive terminates his employment prior to:

 

a.               January 2015, the call right is 50% of the fair market value of
Earned Units on date of departure;

 

b.              January 2017, but after January 2015, the call right is 75% of
the fair market value of Earned Units on date of departure.

 

The Company’s call right must be exercised within sixty (60) days of Executive’s
termination, otherwise such units shall vest and not be subject to being called.

 

The remaining terms of Executive’s grant of Class B units are generally set
forth in the form exemplar Class B Restricted Units Agreement that has been
provided to Executive contemporaneous herewith; provided, however, that: (a) in
the event of a “change of control” (as defined in the Class B Restricted Units
Agreement) within the first year of Executive’s employment, 25% of Executive’s
Class B units will automatically vest if he is terminated other than for “Cause”
(as defined in the Class B Restricted Units Agreement) within one year of such
change of control; and (b) in the event of a change of control after the first
year of Executive’s employment, Executive will vest in any “earned” tranches of
Class B units (without regard to the 180 day lag period) as well as the next
succeeding incremental tranche of Class B units upon the change of control
(without regard to Executive’s employment status) and any unvested units will be
canceled.

 

3.             Expense Reimbursement.  Company shall reimburse Executive for all
reasonable business expenses, including travel and entertainment, and membership
dues at one country club or athletic club.

 

4.             Benefits.  Executive shall receive and be entitled to other
employment benefits, including: (a) four weeks paid vacation, (b) up to 10 days
sick leave with pay, (c) participation in the Company’s 401(K) Plan, and (d) all
health and welfare benefits, including insurance, provided to other senior
executives of the Company, on the same basis and terms as other senior
executives of the Company.

 

5.             Confidentiality and Non-Solicitation.  Executive and the Company
shall execute a Confidential Information and Non-Solicitation Agreement (the
“Confidentiality Agreement”) substantially in the form of Exhibit “A” attached
hereto.  The rights and obligations set forth in the Confidentiality Agreement
shall survive the termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

6.             Commencement of Employment; Term and Termination.  Employment of
Executive shall commence on October 1, 2010.  Either party may terminate
Executive’s employment at any time; however, such termination shall not affect
the provisions of this Agreement, including those in sections 2 and 5, that
create post-employment duties and rights.

 

7.             Company acknowledges receipt of Executive’s agreements with
Lazard, as provided to the Company by Executive.  Executive represents that:
(a) his execution of this Agreement will not violate the terms of any Agreement
to which he is currently bound; and (b) he is not subject to an existing
confidentiality, non-compete or similar type Agreement that would prevent, limit
or otherwise encumber Executive’s ability to perform his job with the Company. 
Executive undertakes to bring to the Company’s attention any change of job
description or other circumstance that would potentially breach the
confidentiality and non-compete aspects of the Lazard agreements, and the
Company undertakes to cooperate in commercially reasonable, good faith efforts
to reduce or remove the potential for breach.

 

8.             Upon termination of his employment for any reason, Executive
shall promptly return to Company all copies of any Company data, records, or
materials of whatever nature or kind, including all materials incorporating the
proprietary information of Company.

 

9.             If the parties determine, or the Internal Revenue Service
asserts, that any payments or benefits to be made or provided to Executive
hereunder do not comply with Section 409A of the Internal Revenue Code, then the
parties agree to mutually take such actions as are reasonably necessary or
appropriate to ensure compliance with Section 409A.

 

10.           Notwithstanding the foregoing, this Agreement is subject to and
contingent upon a satisfactory background check in which information that
Executive has provided regarding items such as education, work experience,
criminal record and professional credentials will be verified.  Executive may be
asked to provide additional information or assist in the process if Company
encounters any difficulties in the verification of this information.  If any of
the information is found to be untrue or misrepresented, this offer will be
withdrawn, or, if employed, Executive’s employment will be terminated.

 

11.           By accepting this offer, Executive agrees that he shall at all
times:

 

a.                     adhere to the Company’s Trading and Risk Management
Policies and Procedures,

 

b.                    adhere to the Company’s Code of Business Conduct, and

 

c.                     not misrepresent nor conceal information regarding
transactions from senior management or any person responsible for the accurate
recording and reporting of each transaction.

 

4

--------------------------------------------------------------------------------


 

If the foregoing meets with your understanding of our agreement, please execute,
date and return one original Agreement for our files.

 

 

 

Very truly yours,

 

 

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Greg L. Armstrong

 

 

Title:

Chairman and CEO

 

 

 

AGREED TO AND ACCEPTED

 

 

this              day of September, 2010

 

 

 

 

 

 

 

 

 

 

 

John R. Rutherford

 

 

 

--------------------------------------------------------------------------------